Citation Nr: 1700279	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  10-13 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of a left hand injury.

5.  Entitlement to service connection for a sinus condition.

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to service connection for headaches.

(The claim of entitlement to a special apportionment of the Veteran's non-service-connected disability pension benefits in favor of V.S., his child, is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The February 2009 rating decision found that new and material evidence had not been received to reopen the claim of entitlement to service connection for a neck disability.  It also denied the claims of entitlement to service connection for residuals of a left hand injury, a sinus condition, hypertension, hepatitis C, and headaches on the merits.  A notice of disagreement was received in August 2009, a statement of the case was issued in February 2010, and a substantive appeal was received in March 2010.

In his March 2010 substantive appeal, the Veteran requested that he be scheduled for a videoconference hearing before a Member of the Board.  He withdrew this request in writing in November 2011.

In November 2013, the Board remanded this case for additional development, and the case has been returned for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 1975 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a neck disability, but he submitted neither a notice of disagreement nor new and material evidence within one year of the October 1975 notification of this decision.

2.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the October 1975 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a neck disability.

3.  A chronic neck disability was not demonstrated in service, arthritis of the neck was not demonstrated within one year of separation from service, and the only competent evidence on the question of a medical nexus between any current neck disability and service weighs against the claim.

4.  The evidence of record reflects that the Veteran does not have a sinus disability for VA purposes.  

5.  The evidence of record reflects that the Veteran does not have a left hand disability for VA purposes.  

6.  The evidence of record reflects that the Veteran does not have hepatitis for VA purposes.  


CONCLUSIONS OF LAW

1. New and material evidence has been added to the record since the October 1975 rating decision; thus, the claim of entitlement to service connection for a neck disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2.  A neck disability was not incurred in or aggravated by the Veteran's military service, nor may such a relationship be presumed.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

3.  Sinusitis was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  A left hand disability was not incurred in or aggravated by the Veteran's military service, nor may it presumed that arthritis of the left hand was incurred during service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  Hepatitis was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

In light of the favorable decision herein with respect to the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a neck disability, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

The Board finds that the notification requirements of the VCAA have been satisfied in this case with respect to the service connection claims at issue.  In this regard, the Board notes that evidentiary development letters dated in May 2008 and August 2008 advised the appellant of the evidence needed to substantiate his service connection claims.  These letters were sent prior to the adjudication of his service connection claims in February 2009.  The appellant was advised in these letters of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  He was notified in the August 2008 letter of the pertinent hepatitis C risk factors.  These letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims.

The Board further finds that the duty to assist requirements of the VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that relevant evidence relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's available service treatment records, VA medical records, Social Security Administration (SSA) records, and available private medical records. 

The Board notes that the Veteran has not been provided with VA examinations for the claims of entitlement to service connection for a neck disability, sinusitis, a left hand disability, and hepatitis.  However, as will be discussed in more detail below, the Board finds that an examination is not necessary to decide the neck disability claim due to an absence of competent evidence of nexus.  The Board also finds an examination is not necessary to decide the remaining claims due to an absence of competent evidence that the Veteran has been diagnosed with any of these disabilities.  Therefore, a VA examination is not warranted for any of these claims.

The RO arranged for the Veteran to undergo a VA examination in connection with his hypertension claim in November 2014.  The Board finds that the resulting examination report and addendum opinion are adequate for the purpose of determining entitlement to service connection.  The examination report reflects review of the claims file and interview and examination of the Veteran.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and performed an appropriate examination.  The examination report describes the basis for finding no etiological link between the Veteran's claimed disability and service.  For these reasons, the Board concludes that the VA examination report and addendum of record in this case provide adequate bases for a decision on the Veteran's hypertension claim.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The record reflects that the Veteran had submitted his original service connection claim in February 1975, approximately two months following his separation from service.  He underwent a VA examination in connection with this claim in October 1975.  At that examination, the Veteran reported "that he had some type of blow on the back of his neck about 1 year ago."  On examination, the Veteran had full range of motion in all directions, and it was noted that the Veteran has never been told that he had a fracture or any other problems associated with this.  He did, however, state that his neck "is somewhat stiff at times."  "[R]esiduals of trauma to neck" is the only relevant listing that pertains to the neck on this examination report.  There was otherwise no evidence of a current neck disability at the time of the October 1975 rating decision.  

The Veteran's service treatment records reflect that the Veteran sought treatment for neck pain in September 1973.  He reported feeling a "popping" sensation when he turns his head.  It was noted that the Veteran had no history of injury.  On examination, the Veteran's neck was supple with a moderate amount of spasms on the right side.  X-rays of the cervical spine were negative.  The impression was that the Veteran was having muscle spasms.  He was prescribed medication and heat.  

The Veteran's service treatment records also reflect that the Veteran sought treatment in January 1974 for pain in the back, stomach, and neck, but that the radiographic report was normal.  Otherwise, the Veteran's service treatment records reflect that the Veteran neither complained of, nor sought treatment for, symptoms associated with his neck.  Nor does the record reflect that the Veteran sought treatment for a blow to the back of the neck during service.  

The claim of entitlement to service connection for a neck disability was originally denied in October 1975 based on a finding that the Veteran did not have a chronic neck condition.  The Veteran was notified of this decision later that month, but he did not file a notice of disagreement to initiate an appeal.  Therefore, the October 1975 decision became final, and new and material evidence is required in order to reopen this claim to allow for consideration on the merits.  

Since the October 1975 rating decision, evidence of a current neck disability has been added to the record.  For example, a February 2008 private radiology report contains an impression of chronic spondylitic arthritic changes and notes that developing cervical spinal stenosis is felt to be likely with the sagittal diameters of the canal measuring between 9 and 10 mm.  Such evidence is new in that it was not of record at the time of the October 1975 rating decision.  It is material in that it provides evidence of a current neck disability, an element that was missing at the time of the October 1975 decision.  The Board thus finds that new and material evidence has been received, and the claim of entitlement to service connection for a neck disability is reopened.  

Having reopened the neck disability claim, the Board may now consider it on the merits and will do so below.  

III.  Service Connection

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury that was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24) (West 2014); 38 C.F.R. § 3.6 (2015).  Service connection may thus be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101, 106, 1110, 1131.  

That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as arthritis and hypertension, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In some instances, service connection may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).

A.  Neck Disability

The Veteran has claimed entitlement to service connection for a neck disability.  As described above, his service treatment records reflect that he sought treatment for neck pain twice while in service.  Specifically, he sought treatment for muscle spasms in September 1973 and for neck pain in January 1974.  There is no indication that follow-up treatment was required for either of these visits.  In addition, the Veteran's October 1974 separation examination report reflects that his spine was examined and was found to be clinically normal.  On his February 1975 claim form, he described the neck condition for which he was claiming benefits as "neck stiff & sore."  Based on the above, the Board finds that any neck injury that resulted in the above treatment was acute and transitory.

Even though the Veteran reported at his October 1975 VA examination "that he had some type of blow on the back of his neck about 1 year ago," no such injury is noted in the Veteran's service treatment records.  In addition, because most of the one-year period prior to the October 1975 VA examination occurred following the Veteran's separation from service, the Board must conclude that this injury occurred following service.  In any event, no current neck disability was found during his October 1975 VA examination.

In addition to the reported blow to the back of the Veteran's neck, the record reflects that the Veteran suffered numerous neck injuries following his separation from service and that some of these injuries were quite severe.  

In a January 1993 record, the Veteran's neurosurgeon noted that the Veteran "is complaining of back, neck, and bilateral shoulder pain."  She noted that the Veteran "has had two previous traumas.  The first one occurred when he fell off a two-story building.  The second involved a truck accident in 1985 [in which] he had a left shoulder dislocation and a neck injury, requiring traction for treatment."  

The first of these two injuries is consistent with the Veteran's report at a May 1999 SSA disability determination service evaluation "that he fell in 1975 from a two-story building and was unconscious for about two hours.  He was hospitalized for two days and left against medical advice."  The Board notes that the Veteran had separated from service in November 1974, so any 1975 event would have occurred outside of service.  In any event, this injury was of such magnitude and required a level of treatment that, had it occurred during service, it would certainly be referenced in the Veteran's regular service treatment records (rather than solely in any hospitalization records).  In addition, the reference to the Veteran having left the hospital "against medical advice" further suggests that this injury, and the resulting hospitalization, occurred outside of service.

The second of these two injuries, the 1985 truck accident, is documented in great detail in the Veteran's records.  This injury occurred on November 14, 1986, when the Veteran, who was working as an over-the-road truck driver, slipped and fell while getting out of his truck.  A February 1988 evaluation that was conducted at the request of the Veteran's legal representative reflects that the Veteran was placed on Worker's Compensation following this injury.  He was subsequently fired from this job, received unemployment benefits for approximately six months, and then took other over-the-road trucker jobs.  He continued to experience cervical spine problems.  The physician who authored the February 1988 evaluation noted that he reviewed the Veteran's history, physical examination, cervical x-rays, and medical records.  He concluded that the Veteran "has sustained a fifteen percent (15%) permanent partial impairment of the total body as the result of work-related fall as described above, resulting in chronic musculoligament strain/sprain of the cervical and thoracic interscapular back with chronic myofascial syndrome residual.... [The Veteran] also probably sustained aggravation of pre-existing degenerative changes of the cervical spine."  This injury prompted the Veteran to file for Social Security Disability Income (SSDI) benefits in June 1988.   

The Veteran has also received treatment for his neck in recent years, to include surgery in June 2010.  None of the records that were generated in connection with any of the Veteran's post-service neck treatment has mentioned either of the in-service neck treatments.  The Board notes that one of these records consists solely of a normal radiology report, and that the other notes a muscle spasm without distinct injury.  On the other hand, the Veteran has suffered multiple post-service neck injuries, some of which have been expressly noted to have resulted in degenerative changes.  There is no indication that the Veteran had incurred degenerative changes in service, while the record has indicated that the fall from the two-story building that occurred after service is such an injury that could result in degenerative changed.  Therefore, there is no indication that the aggravation that the February 1988 physician is referencing is aggravation of an in-service muscle strain.  

In short, the Board finds that a preponderance of the evidence of record is against finding an etiological link between the Veteran's military service and a current neck disability.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of entitlement to service connection for a neck disability must be denied.

B.  Hypertension

The Veteran has also claimed entitlement to service connection for hypertension.  Hypertension is defined as persistently high arterial blood pressure, and by some authorities the threshold for high blood pressure is a reading of 140/90.  Dorland's Illustrated Medical Dictionary p. 889 (30th ed. 2003).  For VA purposes, the term 'hypertension' means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

The Board notes that the Veteran reported that he did not know whether he had a history of, or current, high blood pressure on his October 1974 separation examination report, while he endorsed having high blood pressure on an August 1974 dental questionnaire.  However, the Veteran's service treatment records reflect that none of his in-service blood pressure readings satisfies the criteria for being hypertensive.  Specifically, the Veteran's blood pressure on his June 1972 entrance examination was 134/88, while his blood pressure on his October 1974 separation examination was 122/88.  The Board must therefore conclude that the Veteran did not have hypertension as defined by VA during service.

The Veteran's post-service medical records do reflect that he was diagnosed with hypertension, but they do not reflect that this diagnosis was based on blood pressure readings that were taken within one year of his separation from service.

The Veteran underwent a VA hypertension examination in November 2014.  Based on review of the record and interview and examination of the Veteran, the examiner opined that the claimed hypertension was less likely than not incurred in or caused by service.  As her rationale, she noted that hypertension was not documented in the Veteran's service treatment records.  This conclusion is probative in that was provided by a physician's assistant who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Her report notes review of the claims file and interview and examination of the Veteran.  Her conclusion is supported by a rationale that is consistent with the evidence of record.  For these reasons, the Board finds that the November 2014 examination report is probative evidence in this case.  

First, with respect to the Veteran's own lay belief that there is an etiological link between his current hypertension and service, the Board acknowledges that the Veteran himself believes that his current hypertension is related to his military service.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, the Board finds that the question of whether the Veteran's hypertension either originated during or is etiologically related to service is of such complexity as to require that the individuals who provide competent medical evidence on this matter must possess a level of expertise that a layperson simply does not possess.  

In short, the Board finds that the preponderance of the evidence is against granting service connection for hypertension.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim must be denied.

C.  Sinusitis, a Left Hand Disability, and Hepatitis

The Veteran has also claimed entitlement to service connection for sinusitis, a left hand disability, and hepatitis.  The Board notes that Veteran's service treatment records reflect that he never sought treatment for sinusitis during service, and that the only indication of sinusitis in service consists of his endorsement of past or current sinusitis on his October 1974 separation medical history report.  Service treatment records also reflect that the Veteran suffered a left hand injury in February 1973.  X-rays on the Veteran's left hand were negative, and he was determined to have a bruise.  Service treatment records also reflect that the Veteran was treated for viral hepatitis in January 1974.

In any event, service connection may not be granted for any of these disabilities, as thorough review of the Veteran's VA and private medical records reflects that the Veteran has not been diagnosed with any of these disabilities from the time of his April 2008 claim to the present.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of a diagnosis of a current sinus, left hand, or hepatitis disability, service connection cannot be granted.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to service connection for sinusitis, a left hand disability, and hepatitis is not warranted.


ORDER


New and material evidence having been received, the claim of entitlement to service connection for a neck disability is reopened.  To this extent, the appeal is granted.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a sinus condition is denied.

Entitlement to service connection for residuals of a left hand injury is denied.

Entitlement to service connection for hepatitis C is denied.


REMAND

The Veteran has also claimed entitlement to service connection for headaches.  The Board finds that a remand of this claim is necessary in order to obtain an etiology opinion that adequately discusses the record.  

The November 2014 VA examiner opined that the Veteran's headache disability is less likely than not related to service.  As a rationale, she noted that she could not find any documentation in the service treatment records regarding headaches.  The Board notes, however, that the Veteran reported having headaches on his August 1974 dental questionnaire and on his separation medical history report.  Specifically, the Veteran endorsed the characterization that he has "Severe or Frequent Headaches" on his dental questionnaire.  Unlike with the hypertension claim that was discussed above, there is no evidence of record that contradicts the Veteran's in-service reports of headaches.  The Board further notes that the Veteran is competent to observe whether he is experiencing headaches.  Therefore, on remand, an etiology opinion should be obtained that addresses this evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of any current headache disability.  The claim file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The VA examiner should identify all current headache disabilities.  For each disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that such disability was incurred during or caused by his military service.  In providing this opinion, the examiner must discuss the Veteran's competent in-service report of "Severe or Frequent Headaches" that was made on his August 1974 dental questionnaire, as well as his endorsement of a history of, or current, headaches on his October 1974 separation medical history report.

Any opinion expressed must be accompanied by a complete rationale, to include a discussion of the facts of the Veteran's case and any pertinent medical principles.

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


